Detailed Action
Examiner’s Comment
An examiner's comment on the record appears below. Should changes and/or additions be necessary to inventors, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Inventors’ Amendments
Inventors’ amendments to the specification filed on 1/20/2022 have been noted. The specification objections brought forth within the office action of 12/20/2021 are overcome and withdrawn.

The inventors amended the title throughout the application in the response to read: 
soda-water preparing device

Inventors’ amendments to the specification and drawings filed on 1/20/2022 have been noted. The claim rejection under 35 USC 112 (a) and (b) presented within the office action of 12/20/2021 is overcome and withdrawn. 
	
Conclusion 
The application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922